 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ALFRED NORMAN JOHNSON, III,                         No. 2:18-cv-1929-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    SYLVAN, et al.,
14                        Defendants.
15

16           Plaintiff, a county prisoner proceeding without counsel in this action brought pursuant to

17   42 U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF No. 2.

18                                 Application to Proceed In Forma Pauperis

19           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

20   Accordingly, plaintiff’s request to proceed in forma pauperis is granted. By separate order, the

21   agency having custody of plaintiff will be directed to forward payments from his account to the

22   Clerk of Court each time the amount in the account exceeds $10.00, until the filing fee is paid in

23   full. 28 U.S.C. § 1915(b)(2).

24                                                  Screening

25           I.      Legal Standards

26           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
 1            Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12            In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
14   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
15   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
16   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
17   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
18   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
19   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20            II.    Analysis
21            Plaintiff has sued defendant Sylvan – an officer of the Solano County Sheriff’s
22   Department – and the sheriff’s department itself. He has failed to state a viable constitutional
23   claim.
24            Plaintiff alleges that, on June 21, 2018, he was “restrained mechanically” so that a DNA
25   sample (for paternity purposes) could be taken from him. ECF No. 1 at 3. Defendant Sylvan was
26   tasked with applying restraints to plaintiff’s legs and right arm. Id. Plaintiff alleges that Sylvan
27   “placed added pressure to [his] arm restraint” and placed the leg restraints beneath plaintiff’s pant
28   legs rather than on top of them. Id. He argues that these actions violated his Eighth Amendment
                                                          2
 1   right to be free from cruel and unusual punishment insofar as Sylvan’s actions were a deliberate
 2   attempt to cause him pain and discomfort. Id. Plaintiff states that, as a result of the incident, he
 3   suffered “a small abrasion on [his] upper right heel area” and “tingling sensations in [his] foot and
 4   leg.” Id.
 5           These allegations, as currently articulated, simply do not rise to the level of severity
 6   necessary to implicate a violation of the Eighth Amendment. In Hudson v. McMillian, the
 7   Supreme Court cautioned that not “every malevolent touch by a prison guard gives rise to a
 8   federal cause of action.” 503 U.S. 1, 9 (1992). “The Eighth Amendment's prohibition of ‘cruel
 9   and unusual’ punishments necessarily excludes from constitutional recognition de minimis uses
10   of physical force, provided that the use of force is not of a sort repugnant to the conscience of
11   mankind.” Id. at 9-10. Although plaintiff claims that Sylvan intended to cause plaintiff
12   discomfort – and plaintiff offers no allegations showing how he knows this to be true – nothing in
13   the complaint indicates that his actual use of force in applying the restraints was more than de
14   minimis. The court notes that, while the extent of plaintiff’s alleged injury is not necessarily
15   dispositive of the issue, its limited nature weighs against the viability of this claim. See, e.g.,
16   Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who complains of a ‘push or shove’ that
17   causes no discernible injury almost certainly fails to state a valid excessive force claim.”).
18           Further, the Solano County Sheriff’s Department is not itself a valid defendant in an
19   action pursuant to section 1983. See United States v. Kama, 394 F.3d 1236, 1240, (9th Cir. 2005)
20   (noting that “municipal police departments and bureaus are generally not considered ‘persons’
21   within the meaning of 42 U.S.C. § 1983.”).
22           Finally, the court recognizes that plaintiff has offered numerous allegations regarding his
23   use of the prisoner grievance process. ECF No. 1 at 4-5. To the extent plaintiff seeks to state a
24   claim based on his use of the prisoner grievance process, that claim fails. See Ramirez v. Galaza,
25   334 F.3d 850, 860 (9th Cir. 2003) (holding that there is no liberty interest entitling inmates to a
26   specific grievance process).
27   /////
28   /////
                                                         3
 1                                              Leave to Amend
 2             Plaintiff will be given an opportunity to amend his complaint. He is cautioned that any
 3   amended complaint must identify as a defendant only persons who personally participated in a
 4   substantial way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743
 5   (9th Cir. 1978) (a person subjects another to the deprivation of a constitutional right if he does an
 6   act, participates in another’s act or omits to perform an act he is legally required to do that causes
 7   the alleged deprivation). Plaintiff may also include any allegations based on state law that are so
 8   closely related to his federal allegations that “they form the same case or controversy.” See 28
 9   U.S.C. § 1367(a).
10             The amended complaint must also contain a caption including the names of all defendants.
11   Fed. R. Civ. P. 10(a).
12             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
13   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
14   against more than one defendant. Id.
15             Any amended complaint must be written or typed so that it so that it is complete in itself
16   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
17   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
18   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
19   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
20   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
21   1967)).
22             Any amended complaint should be as concise as possible in fulfilling the above
23   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
24   background which has no bearing on his legal claims. He should also take pains to ensure that his
25   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
26   and organization. Plaintiff should carefully consider whether each of the defendants he names
27   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
28   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
                                                         4
 1                                                Conclusion
 2             Accordingly, it is ORDERED that:
 3             1.    Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 4             2.    Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 5   in accordance with the notice to the custodial agency filed concurrently herewith;
 6             3.     Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30
 7   days of service of this order; and
 8             4.    Failure to comply with any part of this this order may result in dismissal of this
 9   action.
10   DATED: May 9, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
